DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 13, 2022 and April 19, 2022 were filed after the mailing date of the non-final office action on April 11, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 8 recites a baffled divider “configured to be disposed” within a housing.  This does not clearly indicate whether or not the divider is actually disposed in the housing or not.  To overcome this rejection, “configured to be” should be deleted.
Similarly, claims 5 and 6 recite a structural element that is “configured to” be present, which is indefinite for the same reason. The rejection can also be overcome by deleting the “configured” clause to clarify what is being claimed.  Claims 3, 4, 7 and 10 are rejected for depending from an indefinite parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 13-16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (2019/0113262 A1).
Ma et al. ‘262 teach a purge arrangement (100) for a vapor compression system (110), comprising first and second carbon adsorbent canisters (128a,128b), first and second respective inlet valves (140a,140b) connected to the canisters, first and second respective refrigerant valves (142a,142b) connected to the canisters, and first and second respective non-condensable vent valves (144) connected to the canisters, wherein a mixture of refrigerant and non-condensables alternately enters the canisters for adsorption of refrigerant while venting the non-condensable gases.  The canisters are arranged in parallel so that while one is on-line for refrigerant adsorption, the other is undergoing desorption for refrigerant recovery via and outlet valve.  During adsorption, respective inlet and vent valves are open while the outlet is blocked.  During regeneration, the inlet and vent are blocked while the outlet is open (see figure 2, paragraphs 29-33).  An IR sensor (148) is used to determine canister saturation and control switching the adsorption/regeneration phase of the canisters.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunne et al. (5,425,242) in view of Yu et al. (2018/0015408 A1).
Dunne et al. ‘242 disclose a refrigerant recovery system comprising first and second adsorbent canisters (24,26) for adsorbing refrigerant, an inlet (1) for a mixture of refrigerant and non-condensable gas such as air, valves (V-1,V-2) to control inlet gas flow to the canisters, outlets (8,21) with valves (V-3,V-4) to control the flow of non-condensable gas to a vent (10), a vacuum source (28) in a recovery line (19), and valves (L-5,L-6 in Figure 2) that control the flow of recovered refrigerant from a canister being regenerated (see figures 1, 2, col. 3, lines 7-52, col. 9, line 8 to col. 10, line 24, claims 1, 2, 12).  The adsorbent can be silica gel or activated carbon (col. 6, lines 36-42).  
The instant claims differ from the disclosure of Dunne et al. ‘242 in that the canisters have a length:diameter ratio of at least 3:1 and that there is a slideably removable baffled divider disposed in the housing and having a plurality of radially extending fins that abut the canister inner surface to divide it into chambers.
Yu et al. ‘408 disclose an adsorbent canister (100) including a slideably removable divider (300) with radially extending fins (310) that abut the inner surface of the canister to create four chambers (see figures 2B, 2C, paragraphs 4, 35).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the canisters of Dunne et al. ‘242 by using the baffle arrangement of Yu et al. ‘408 in order to provide temperature uniformity by spreading the heat created by adsorption.
Regarding the bed size ratio, it is submitted that one skilled in the art would have known to lengthen a bed to increase the contact time and amount of impurity that can be removed on additional adsorbent material, while still providing an acceptable pressure drop and bed length in a given application area.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunne et al. ‘242 in view of Yu et al. ‘408 as applied to claim 5 above, and further in view of Frommer et al. (5,573,665).
Dunne et al. ‘242 in view of Yu et al. ‘408 disclose all of the limitations of the claims except that the baffle includs apertures that allow flow between the chambers in a serpentine pattern.  Frommer et al. ‘665 disclose a cylindrical water treatment canister (11) having three baffle fins (12) extending radially from an axis to the canister walls to divide the canister into three chambers (15,16,17), and apertures in the baffles for allowing flow between the chambers in a serpentine pattern (see figure, col. 1, lines 31-35, col. 2, lines 37-44, 59-67, col. 3, lines 23-27, col. 4, lines 3-15).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the canister of the primary references by using the baffle arrangement of Frommer et al. ‘665 in order to provide an increased length to diameter ratio in a standard cartridge.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. ‘262 in view of Dunne et al. ‘242.
Ma et al. ‘262 disclose all of the limitations of the claim except that the adsorbent is silica gel.  Dunne et al. ‘242 disclose a refrigerant recovery system as described in paragraph 12 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Ma et al. ‘262 by using the silica gel adsorbent of Dunne et al. ‘242 in order to provide a recovery material that is known to be effective for selectively removing refrigerant from a mixture including non-condensable gases.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. ‘262 in view of Blackmon et al. (5,515,690).
Ma et al. ‘262 disclose all of the limitations of the claim except that a controller determines a saturation point based on a canister weight to activate regeneration.  Blackmon et al. ‘690 disclose a refrigerant adsorbent canister (44) with a weight detection arrangement and a controller that initiates desorption of the canister when a minimum weight is detected (see figure 1, col. 6, lines 38-63).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the canister system of Ma et al. ‘262 by using the weight detection arrangement of Blackmon et al. ‘690 in order to provide a simple and reliable means for indicating that an adsorbent is saturated and requires regeneration before a target species escapes to the atmosphere.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunne et al. ‘242 in view of Yu et al. ‘408 as applied to claim 1 above, and further in view of Ma et al. ‘262.
Dunne et al. ‘242 in view of Yu et al. ‘408 disclose all of the limitations of the claim except that the valves are configured to direct the gas mixture to one canister while another is being regenerated.  Ma et al. ‘262 disclose a refrigerant recovery arrangement as described in paragraph 9 above, including alternative arrangements for serial or parallel flow to canisters (paragraph 30).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of the primary references by using the parallel flow arrangement of Ma et al. ‘262 in order to provide continuous, uninterrupted recovery of refrigerant.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner agrees with applicant’s arguments relating to the previously cited prior art failing to disclose a slideably removable baffle structure, or an arrangement that allows for regeneration of one canister while another is undergoing an adsorption phase.  The newly found references to Ma et al. ‘262 and Yu et al. ‘408 are relied on to disclose these limitations in the amended claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose baffle arrangements for fluid treatment columns.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl